Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to original filings made on 3/2/2022. Claims 1-20 are pending.
Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,190,352 and 352’ hereinafter. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn the process of establishing a geofence and updating keys accordingly.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, 8, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chojnacki (EP1189409) in view of Gellersen et al. (GB 2447674).

As to claim 1, Chojnacki teaches a one or more hardware-based non-transitory computer- readable memory devices device storing instructions, which, when executed by one or more processors disposed a processor in a computing device (see figure 7 of Chojnacki), cause the computing device to: 
the environmental factor being associated with a permissible parameter that is used as a basis to grant or deny performance of the computing device operation (i.e., …teaches in par. 203 the following: “At block 464, the authorization server preferably uses the value H as a symmetric key to encrypt the authorization key, so as to produce an encrypted authorization key that can be decrypted using the value H. Again, because the value H stems from certain environmental parameters … for instance, a machine seeking access to the database will need to know these parameters in order to facilitate access to the database, thereby providing added security.”); 
grant performance by enabling access to the key to unlock the computing device operation (i.e., …teaches in par. 203 the following: “… uses the value H as a symmetric key to encrypt the authorization key, so as to produce an encrypted authorization key that can be decrypted using the value H. Again, because the value H stems from certain environmental parameters …a machine seeking access to the database will need to know these parameters in order to facilitate access to the database, thereby providing added security.”);  
and perform the computing device operation (i.e., …teaches in par. 0016 the following: “Further advantageously, the second decryption key can itself be derived as a function of an environmental parameter (e.g., a system parameter) such as an ID of the machine authorized to access the data product or an ID of the storage medium authorized to hold the data product. With this arrangement, a machine seeking to access the data product should have the correct ID and should obtain the correct ID from the storage medium, otherwise the machine may be unable to establish the second decryption key and may therefore be precluded from accessing the data product. Consequently, this arrangement helps prevent access to (and use of) the data product by an unauthorized machine and further helps to prevent access to (and use of) the data product if the data product is recorded on (e.g., has been copied to) an unauthorized storage medium).

Chojnacki does not expressly teach:
retrieve real-time data for an environmental factor of a set of environmental factors associated with a computing device operation that is locked with a key;
determine that the real-time data comports with the permissible parameter. 
In this instance the examiner notes the teachings of prior art reference Gellersen. 
With regards to applicant’s claim limitation element of, “retrieve real-time data for an environmental factor of a set of environmental factors associated with a computing device operation that is locked with a key”, Gellersen teaches as part of their page 3 the following: “…to use sensors independently in each device to sense and record environmental data, (2) to exchange the data (or rather a processed version) securely between devices (3) to assess local and remote representations of data to determine whether it represents a shared environmental experience (4) to use the local and remote representations of data independently in two devices to generate a common cryptographic key A First Protocol The numbers in the text refer to Figure 1.”. Gellersen teaches as part of his page 4 the following: “Two or more devices (101, 201) are selected and the process begins. The environmental sensors (111, 211) in each device independently collect environmental data (113, 213 respectively) Some non-limiting examples include: * Moving two devices together (for example shaking) and sensing motion data * Devices with cameras taking photographs of the same scene * Devices with microphones sensing the ambient sound field * Devices sensing the signal strength of radio frequency radiation, such as emitted from IEEE 802.11 wireless LAN access points or BluetoothTM devices For methods which involve collecting data over a period of time, a trigger event is preferably used to synchronize the data collection in the devices. In the”.
With regards to applicant’s claim limitation element of, “determine that the real-time data comports with the permissible parameter”, teaches as part of their claim 18 limitation(S) the following: “environmental data in blocks using signal processing techniques so that each block yields a data vector”. …teaches as part of their claim 21 the following: “where each device on marking a local data vector as a matched vector for a sender assesses its set of matched vectors for that sender, and if the set meets a predefined criterion…”. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Chojnacki with the teachings of Gellersen by having their system comprise a process for dynamic data capturing. One would have been motivated to do so to provide a simple and effective means to control access, wherein the process for dynamic data capturing helps facilitate secure access control within the network and makes it easier to configure restrictions for device access.

As to claim 2, the system of Chojnacki and Gellersen as applied to claim 1 above teaches access control, specifically Chojnacki does not expressly teach a one or more hardware-based non-transitory computer- readable memory device devices of claim 1, in which wherein changes in the real-time data for the environmental factor factors enable change different access rights to the computing device operation operations.
In this instance the examiner notes the teachings of prior art reference Gellersen. 
Gellersen teaches on page 7 the following: “Many devices incorporate accelerometers or other sensors capable of detecting small local movements. Shaking is a preferable action as it is a vigorous source of data with high entropy, and the start of the movement is easily detected.”. The entropy will cause variable changes. 
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Chojnacki with the teachings of Gellersen by having their system comprise a process for dynamic data capturing. One would have been motivated to do so to provide a simple and effective means to control access, wherein the process for dynamic data capturing helps facilitate secure access control within the network and makes it easier to configure restrictions for device access.

As to claim 4, the system of Chojnacki and Gellersen as applied to claim 1 above teaches access control, specifically Chojnacki does not expressly teach a one or more hardware-based non-transitory computer- readable memory device devices of claim 2, in which the permissible parameter for the environmental factor includes a time period or an expiry date and time by which to perform the computing device operation.
In this instance the examiner notes the teachings of prior art reference Gellersen. 
Gellersen teaches as part of their claim the following: “where the environmental data is a time series”. 
 	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Chojnacki with the teachings of Gellersen by having their system comprise a process for dynamic data capturing. One would have been motivated to do so to provide a simple and effective means to control access, wherein the process for dynamic data capturing helps facilitate secure access control within the network and makes it easier to configure restrictions for device access.

As to claim 6, Chojnacki teaches a method performed by a computing device for performing a restricted computing device operation, comprising: 
obtaining a set of environmental factors which defines parameters for permissions that are associated with the restricted computing device operation (i.e. …teaches in par. 0009 the following: “The first portion may define parameters (such as compression parameters and pointers) to which a machine must have access in order to be able to usefully access the data product.” …teaches in par. 0016 the following: “Further advantageously, the second decryption key can itself be derived as a function of an environmental parameter (e.g., a system parameter) such as an ID of the machine authorized to access the data product or an ID of the storage medium authorized to hold the data product. With this arrangement, a machine seeking to access the data product should have the correct ID and should obtain the correct ID from the storage medium, otherwise the machine may be unable to establish the second decryption key and may therefore be precluded from accessing the data product. Consequently, this arrangement helps prevent access to (and use of) the data product by an unauthorized machine and further helps to prevent access to (and use of) the data product if the data product is recorded on (e.g., has been copied to) an unauthorized storage medium.”); 
associating an authorization token with the restricted computing device operation (i.e., …teaches in par. 203 the following: “At block 464, the authorization server preferably uses the value H as a symmetric key to encrypt the authorization key, so as to produce an encrypted authorization key that can be decrypted using the value H. Again, because the value H stems from certain environmental parameters such as the navigation system ID and storage device ID, for instance, a machine seeking access to the database will need to know these parameters in order to facilitate access to the database, thereby providing added security.”), 
the authorization token encrypted with an encryption key that is generated based on the parameters (i.e., …teaches in par. 203 the following: “At block 464, the authorization server preferably uses the value H as a symmetric key to encrypt the authorization key, so as to produce an encrypted authorization key that can be decrypted using the value H. Again, because the value H stems from certain environmental parameters such as the navigation system ID and storage device ID, for instance, a machine seeking access to the database will need to know these parameters in order to facilitate access to the database, thereby providing added security.”); 
attempting performance of a restricted computing device operation (i.e., …teaches in par. 0016 the following: “Further advantageously, the second decryption key can itself be derived as a function of an environmental parameter (e.g., a system parameter) such as an ID of the machine authorized to access the data product or an ID of the storage medium authorized to hold the data product. With this arrangement, a machine seeking to access the data product should have the correct ID and should obtain the correct ID from the storage medium, otherwise the machine may be unable to establish the second decryption key and may therefore be precluded from accessing the data product. Consequently, this arrangement helps prevent access to (and use of) the data product by an unauthorized machine and further helps to prevent access to (and use of) the data product if the data product is recorded on (e.g., has been copied to) an unauthorized storage medium); 
decrypting an authorization token associated with the restricted computing device operation using the decryption key (i.e. ….teaches as a part of his claim 18 the following: “the third entity using the second decryption key to decrypt the encrypted authorization key and to thereby gain access to the verification information”.); 
and performing the restricted computing device operation in response to the decrypting (i.e., …teaches in par. 203 the following: “At block 464, the authorization server preferably uses the value H as a symmetric key to encrypt the authorization key, so as to produce an encrypted authorization key that can be decrypted using the value H. Again, because the value H stems from certain environmental parameters such as the navigation system ID and storage device ID, for instance, a machine seeking access to the database will need to know these parameters in order to facilitate access to the database, thereby providing added security.”).

Chojnacki does not expressly teach:
obtaining real-time data for parameters in a set of environmental factors. 
In this instance the examiner notes the teachings of prior art reference Gellersen. 
Gellersen teaches as part of his claim 6 the following: “… where the environmental data is a vibration (including without limitation human-audible sound) captured”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Chojnacki with the teachings of Gellersen by having their system comprise a process for dynamic data capturing. One would have been motivated to do so to provide a simple and effective means to control access, wherein the process for dynamic data capturing helps facilitate secure access control within the network and makes it easier to configure restrictions for device access.

As to claim 8, the system of Chojnacki and Gellersen as applied to claim 6 above teaches access control, specifically Chojnacki expressly teaches a method of claim 6 in which the restricted computing device operation comprises one or more of accessing data, running an application, or running a virtual machine (see figure 7 and figure 13).

As to claim 9, the system of Chojnacki and Gellersen as applied to claim 6 above teaches access control, specifically Chojnacki does not expressly teach a method of claim 6 in which the real-time data is obtained from a trusted source.
In this instance the examiner notes the teachings of prior art reference Gellersen. 
Gellersen teaches on page 7 the following: “Many devices incorporate accelerometers or other sensors capable of detecting small local movements. Shaking is a preferable action as it is a vigorous source of data with high entropy, and the start of the movement is easily detected.”. The sensors are trusted sources. 
 	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Chojnacki with the teachings of Gellersen by having their system comprise a process for dynamic data capturing. One would have been motivated to do so to provide a simple and effective means to control access, wherein the process for dynamic data capturing helps facilitate secure access control within the network and makes it easier to configure restriction for device access.

As to claim 11, the system of Chojnacki and Gellersen as applied to claim 6 above teaches access control, specifically Chojnacki expressly teaches a method of claim 6 in which the encryption and decryption keys are further generated based on a computing device-specific factor (i.e. ….teaches in par. 0016 the following: “the second decryption key can itself be derived as a function of an environmental parameter (e.g., a system parameter)…”.).

As to claim 12, the system of Chojnacki and Gellersen as applied to claim 6 above teaches access control, specifically Chojnacki expressly teaches a method of claim 6 in which the encryption and decryption keys are further generated based on an authentication-specific factor (i.e., …teaches in par. 0016 the following: “the second decryption key can itself be derived as a function of an environmental parameter (e.g., a system parameter) such as an ID of the machine authorized to access the data product or an ID of the storage medium authorized to hold the data product.”).

As to claim 13, the system of Chojnacki and Gellersen as applied to claim 6 above teaches access control, specifically Chojnacki expressly teaches a method of claim 6 in which the parameters are pre-set or are user- configurable (i.e., …teaches in par. 0016 the following: “the second decryption key can itself be derived as a function of an environmental parameter (e.g., a system parameter) such as an ID of the machine authorized to access the data product or an ID of the storage medium authorized to hold the data product.”).

As to claim 14, the system of Chojnacki and Gellersen as applied to claim 13 above teaches access control, specifically Chojnacki expressly teaches a method of claim 13 in which the parameters are user-configurable and are exposed for selection by a user in a user interface that is supported on the computing device (i.e., …teaches in par. 0016 the following: “the second decryption key can itself be derived as a function of an environmental parameter (e.g., a system parameter) such as an ID of the machine authorized to access the data product or an ID of the storage medium authorized to hold the data product.”. There will be a interface available to enter the data.).

Claim(s) 3, 5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chojnacki in view of Gellersen as applied to claim 1 and 6 above and further in view of Sivarajan et al. (US Patent Publication No. 2018/0041507 and Sivarajan hereinafter).

As to claims 3 and 7, the system of Chojnacki and Gellersen as applied to claim 1 above teaches access control, specifically neither reference expressly teach a one or more hardware-based non-transitory computer- readable memory device devices of claim 1, in which the enabled access to the one or more keys key includes accessing a public/private key pair stored within a trusted execution environment of the computing device or enables generating a new public/private key pair.
In this instance the examiner notes the teachings of prior art reference Sivarajan.
Sivarajan teaches in par. 0044 the following: “generates an ephemeral RSA key pair”. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Chojnacki and Gellersen with the teachings of Sivarajan by having their system comprise a process for key pair generation. One would have been motivated to do so to provide a simple and effective means to secure data, wherein the key pair generation process helps facilitate secure communication within the network and makes it easier to provision keys.

As to claim 5, the system of Chojnacki and Gellersen as applied to claim 1 above teaches access control, specifically neither reference expressly teaches a one or more hardware-based non-transitory computer- readable memory device devices of claim 1, in which the permissible parameter for the environmental factor includes a predetermined geofence, 
and the retrieved real-time data is location data from a Global Navigation Satellite System (GNSS) which utilizes cryptography in transmitting messages to the computing device.
In this instance the examiner notes the teachings of prior art reference Sivarajan.
Sivarajan teaches in par. 0044 the following: “generates an ephemeral RSA key pair”. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Chojnacki and Gellersen with the teachings of Sivarajan by having their system comprise a process for key pair generation. One would have been motivated to do so to provide a simple and effective means to secure data, wherein the key pair generation process helps facilitate secure communication within the network and makes it easier to provision keys.

As to claim 10, the system of Chojnacki and Gellersen as applied to claim 6 above teaches access control, specifically neither reference expressly teaches a method of claim 6 in which the parameters include a location defined by a geofence or time within a preset range.
In this instance the examiner notes the teachings of prior art reference Sivarajan.
Sivarajan teaches in par. 0051 the following: “4 generates a SetupKey and an AuthKey. The provisioning server 104 generates the SetupKey by applying a Password Based Key Derivation Function (PBKDF1 or PBKDF2 as explained in RFC (Request for Comments) 2898) using N1, N2, PFSK, location”. Teaches in par. 0046 the following: “Location details can comprise of latitude, longitude details. User can configure geofence details”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Chojnacki and Gellersen with the teachings of Sivarajan by having their system comprise a process for key pair generation. One would have been motivated to do so to provide a simple and effective means to secure data, wherein the key pair generation process helps facilitate secure communication within the network and makes it easier to provision keys.
Allowable Subject Matter
Claim 15 would be allowable if rewritten or amended to overcome the rejection made under Double Patenting set forth in this Office Action. Additionally, the Double Patenting rejection could be overcome with an approved Terminal Disclaimer. Dependent claims 16-20 would be allowable by way of their dependency on independent claim 15.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/              Examiner, Art Unit 2497